Brockway v County of Chautauqua (2020 NY Slip Op 07993)





Brockway v County of Chautauqua


2020 NY Slip Op 07993


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed Dec. 23, 2020.) 


MOTION NO. (832/20) CA 19-01813.

[*1]BRYAN G. BROCKWAY, PLAINTIFF-RESPONDENT,
vCOUNTY OF CHAUTAUQUA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.